DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trouilhet (US 2008/0226854) in view of Chou (WO 2009/135098).
In regard to claims 1-2, Trouilhet discloses a multilayer film structure that is used in packaging applications. The multilayer film structures include a first metallized thermoplastic film and a second thermoplastic film [abstract]. The multilayer film structure comprises at least one layer of an ethylene acid copolymers or ionomers thereof [abstract]. The layer of an ethylene acid copolymers or ionomers thereof can include an additional heat sealable polymer, such has low density polyethylene, linear low density polyethylene, high density polyethylene or metallocene polyethylene [0058-0059]. It is inherent that low density polyethylene, high density polyethylene, and linear low density polyethylene have a density of 0.910 to 0.960 g/cm3 and a melt index of 0.3 to 10 g/10 mins. 
The ethylene acid copolymer comprises copolymerized residues of ethylene and one or more α,β-ethylenically unsaturated carboxylic acids comprising 3 to 8 carbon atoms [0046]. The amount of α,β-ethylenically unsaturated carboxylic acid is from 12 to 15 wt% [0047]. The ethylene acid copolymer can comprise 0 to about 30 wt% of an alkyl acrylate monomer [0046-0047]. The remainder being that of ethylene, thus ethylene monomer is at least 50 wt%. The ethylene acid copolymer can be neutralized with a neutralizing salt solution to a level of from 1.0 to 99.9 mol percent [0053]. 
A metallic layer was coated directly onto the surface area of the thermoplastic film [0010]. The metallic layer is applied through direct vacuum metallization which is a disposition process [0032]. The metallized layer provides an impermeable barrier to gases such as oxygen and to moisture [0031]. 
Trouilhet is silent with regard to the thermoplastic polyethylene film being an oriented polyethylene film. 
Chou discloses a composition comprising an ethylene acid copolymer (abstract) and can additional comprise a thermoplastic material such as polyethylene (pg. 15 lines 1-9). The composition may be formed into shaped articles such as films or sheets (pg. 17 lines 19-21). The film can be oriented after it has been quenched or cast (pg. 22 lines 16-20). 
Trouilhet and Chou both disclose forming a multilayer film structure with a polyethylene film comprising an ethylene acid copolymer. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize orientation of the polyethylene film comprising the ethylene acid copolymer as disclosed by Chou in the formation of the polyethylene film of Trouilhet motivated by the expectation of forming a polyethylene film with enhanced mechanical and physical properties (Chou pg. 22 lines 16-20).
In regard to claim 2, modified Trouilhet discloses that the orientation can include biaxially orientation by drawing in two mutually perpendicular directions in the pane of the film to achieve a satisfactory combination of mechanical and physical properties (Chou pg. 22 lines 16-20).    
In regard to claim 4, modified Trouilhet discloses that the film can be uniaxially oriented in the machine direction (Chou pg. 22 lines 16-20). 
In regard to claim 5, Trouilhet discloses that the metallized layer provides an impermeable barrier to gases such as oxygen and to moisture [0031]. The metallic layer comprises one or more metals chosen from the group consisting of aluminum, iron, copper, tin, nickel, silver, chromium and gold [0040].
In regard to claim 6, Trouilhet discloses that metallic layers comprising aluminum are preferred [0040].
In regard to claim 7, Trouilhet discloses that the metallic layer is applied through direct vacuum metallization which is a disposition process [0032].
In regard to claim 8, Trouilhet discloses an ethylene acid copolymer wherein 23 mol% of carboxylic acid moieties are neutralized [0067]. The neutralizing salt solution comprises sodium ions, potassium ions, zinc ions, magnesium ions, lithium ions, transition metal ions, alkaline earth metal cations, and combinations of two or more thereof [0052].
In regard to claim 9, Trouilhet discloses that the ethylene acid copolymer comprises copolymerized residues of ethylene and one or more α,β-ethylenically unsaturated carboxylic acids comprising 3 to 8 carbon atoms [0046]. The softening monomer comprises alkyl acrylates and alkyl methacrylates, wherein in the alkyl groups have from 1 to 8 carbon atoms [0046].
In regard to claim 10, Trouilhet discloses that the ethylene acid copolymer comprises 4 to 12 wt% alkyl acrylate monomer [0046-0047].
In regard to claims 11-12, Trouilhet discloses that the layer of an ethylene acid copolymers or ionomers thereof can include an additional heat sealable polymer, such has low density polyethylene, linear low density polyethylene, high density polyethylene or metallocene polyethylene [0058-0059]. It is inherent that the ethylene based polymer has a melt index of from 0.5 to 4 g/10 mins. 
In regard to claim 13, Trouilhet discloses that the thickness of the metallic layer is typically very small, for example smaller than 1 micron [0036]. The thermoplastic film has a thickness of between 3 and 100 µm [0041]. 
In regard to claims 14-15, Trouilhet discloses that the thermoplastic resin layer comprises 5 to 90 wt% of the ethylene based polymer [0060].
In regard to claim 17, Trouilhet discloses that the article is a pouch [0063].
In regard to claim 18, Trouilhet discloses that the multilayer structure is adhered to second film of polyethylene, polyamide, polyethylene terephthalate, polypropylene, or combinations thereof [0062].

Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trouilhet (US 2008/0226854) in view of Chou (WO 2009/135098) in further view of Su et al. (US 5,885,721, hereinafter “Su”).
In regards to claims 3 and 16, modified Trouilhet discloses a multilayer structure that comprises an oriented polyethylene film comprising an ethylene-based polymer and at least one ethylene acid copolymer. Modified Trouilhet discloses that the orientation and stretching apparatus are known in the art and may be adapted by those skilled in the art to product the films (Chou pg. 22 lines 22-25). 
Su discloses a multilayer high density polyethylene film that is biaxial oriented [abstract]. The film is biaxially oriented being stretched in the machine direction to a degree of from about 5:1 to about 8:1 and in the transverse direction to a degree of from about 6:1 to about 15:1 [abstract]. 
Modified Trouilhet and Su both disclose oriented polyethylene films. Thus, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the orientation ratios as disclosed by Su for the orientation ratios of the biaxially stretched film of modified Trouilhet motivated by the expectation of forming a biaxially stretched film that exhibits superior characteristics without the use of chemical additives such as cross-linking agents, and without requirement for supplemental process steps such as irradiation to the film (Su col. 3 lines 55-62). 

Response to Arguments
Applicant's arguments filed 07/07/2022 have been fully considered but they are not persuasive. 
The applicant argues that the examiner is asserting that the “heat sealable polymer” is allegedly analogous to the “ethylene-based polymer” of claim 1. The applicant disagress. The applicant argues that Trouilhet is not specific in describing the “heat sealable polymer” and does not disclose that the “heat sealable polymer” comprises “ethylene alpha-olefin, ethylene homopolymer, or combinations thereof”. 
In response, the examiner, respectfully, disagrees. The examiner stated with the Non-Final Office Action that Trouilhet discloses that the heat sealable polymer comprises low density polyethylene, linear low density polyethylene, high density polyethylene, or metallocene polyethylene [0059]. The applicant states that “ethylene-based polymer” shall mean polymers comprising greater than 50% by mole units which have been derived from ethylene monomer [applicant’s specification 0019]. These include common forms of polyethylene known in the art such as LDPE, LLDPE, ULDPE, VLDPE, and HDPE [applicant’s specification 0019]. Thus, the heat sealable polymer that is blended with the ethylene acid copolymers or ionomers [0058], reads on the ethylene-based polymer of the applicant’s claimed invention. 

The applicant argues that Trouilhet does not disclose that the oriented polyethylene film comprises at least 99 wt% ethylene acid copolymer and ethylene alpha-olefin copolymer. 
The examiner, respectfully, disagrees. Trouilhet states that the blend of the heat sealable polymer and the ethylene acid copolymer includes about between 5 to 90 wt% of the total thermoplastic film [0060]. The remaining composition of the thermoplastic film would be the ethylene acid copolymer, thus meeting the claim limitation that the polyethylene film comprises at least 99 wt% ethylene acid copolymer and ethylene alpha-olefin copolymer. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN SUZANNE HOCK whose telephone number is (571)270-3450. The examiner can normally be reached Monday-Thursday 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLEN S HOCK/Primary Examiner, Art Unit 1782